Citation Nr: 1228632	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-45 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 2005 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's service connection claim for bilateral hearing loss.  He subsequently perfected an appeal of that decision.

The Board observes that the Veteran originally requested a live videoconference hearing before the Board.  However, the record shows that he withdrew that request prior to the scheduled hearing date and asked instead that his appeal be considered on the record.  

The Veteran filed a supplemental claim for compensation for sleep apnea on September 14, 2011; however this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have a disabling bilateral hearing impairment for VA adjudication purposes.  


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

With respect to the Veteran's claim for entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the initial unfavorable decision issued in July 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA relevant treatment records and identified private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records relevant to bilateral hearing loss, including Social Security Administration records, that have not been requested or obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded a VA examination in April 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's bilateral hearing loss as it was performed by an audiologist and includes an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, the Veteran has not asserted, nor does the record indicate, that his hearing has worsened since the 2010 examination; therefore additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to an analysis of his service connection claim.

2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In documents of record, the Veteran contends that his current bilateral hearing loss had its initial onset in service as a result of exposure to excessive noise in service.  He relates his hearing loss generally to the noise associated with working as a machinist mate onboard submarines for a total of 31 months.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service aboard submarines.  Caluza, 7 Vet. App. at 506.  Further, the Board considers it relevant that such exposure was the basis of the RO's grant of service connection for tinnitus in July 2010, and the RO indicated in the October 2010 statement of the case that exposure to hazardous levels of noise in the Veteran's specialty of machinist mate was highly probable.  Accordingly, the Board finds that the Veteran was exposed to loud noise in service.  

As discussed in further detail below, the Veteran has not been diagnosed with current bilateral hearing loss sufficient to meet VA criteria for disability adjudication purposes.  38 C.F.R. § 3.385.  As such, the inquiry as to whether the Veteran's current hearing loss is related to his active service is moot.

In this regard, the Veteran contends that his hearing loss began in 2008, and therefore was present at the time of his separation from service in 2009.  However, his STRs, including audiograms dated December 2005, April 2007, and July 2009, do not demonstrate hearing loss for VA purposes.  38 C.F.R. §  3.385.  All of these audiograms show a range of hearing from "-5" to 15 decibels at all tested frequencies.  These thresholds are too low to satisfy the criteria for disability under the regulations, as none of them are 26 decibels or greater.  Further, there are no speech recognition scores under 94 percent using the Maryland CNC Test.  38 C.F.R. § 3.385.  The Veteran's separation examination reflects no reports of hearing trouble.

Despite the fact that the Veteran's STRs are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to allege a history of hearing problems that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran's post-service records consist of VA treatment records dated February 2010 through October 2010.  These records are silent with respect to hearing loss and any hearing-related complaints.  There is no diagnosis of hearing loss in the treatment records.

The Veteran's April 2010 VA examination resulted in a diagnosis of normal hearing bilaterally, with periodic right ear tinnitus.  The examiner noted the normal audiograms in the STRs.  The Veteran stated that he noticed his hearing fading over time, and that he had to ask for repetition of spoken speech.  He reported noise exposure in the military while working as a torpedo man, and noted that he mostly used hearing protection.  The Veteran reported no recreational noise exposure or physical trauma to the ears.  Following an audiologic examination, the examiner recorded pure-tone thresholds ranging from 0 to 15 decibels, with the right ear averaging 8 and the left ear averaging 4.  The speech recognition scores using the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that word recognition scores were excellent bilaterally.  Based on this examination, the examiner concluded that, because the hearing was in the normal range bilaterally, it is less likely as not related to excessive noise while in the military.

The audiological examination reports fail to reflect auditory thresholds at 40 or greater in either ear, auditory thresholds of 26 decibels or greater at any three frequencies, or speech recognition scores of less than 94 percent.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

At no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has been diagnosed with bilateral hearing loss.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The Veteran has reported decreased hearing acuity.  As discussed earlier, lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336.  However, lay persons must be competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Here, the Veteran is capable of reporting symptoms such as decreased hearing acuity, but the Veteran is not competent to offer an opinion as to whether he has a bilateral hearing loss for VA purposes as that determination requires expertise in administering an audiological examination.  38 C.F.R. § 3.385. 

While the Board finds the Veteran's statements regarding the onset and continuity of his hearing loss to be competent and credible, the objective medical evidence demonstrates that the degree of current hearing loss is not sufficient to meet the criteria for disability set forth in the regulations.  The competent and credible lay evidence is outweighed by the competent and credible medical evidence.  Thus, the preponderance of the evidence weighs against his claim for service connection.  As such, that claim must regrettably be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


